Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The pending claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2020 has been considered by the examiner.  Please see attached PTO-1449.

Allowable Subject Matter
Claims 5-8, 10, 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes
The instant specification recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical 
The instant specification recites “processing system 200i comprising one of the processing systems 2001, 2002 .. .200n, and includes a processor 202 and a memory 204 including programs executed by the processor 202” in paragraph 21. Therefore claims 11 and 16 are directed to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (U.S. Pat. Pub. 2016/0124900) in view of Boehme et al. (U.S. Pat. Pub. 2018/0157694).
	Referring to claim 1, Balakrishnan et al. teaches a computer program product for sorting a data set with a plurality of processing systems, the computer program product comprising a computer readable storage medium (computer readable storage medium, see Balakrishnan et al., Para. 96) having computer readable program code embodied therein that is executable to perform operations, the operations comprising: 
determining processing systems to perform a sort of records in a data set (the functionality of the PEs and the interconnections between the PEs can be configured for merging and sorting input data streams, see Balakrishnan et al., Para. 19. In response to receiving the input data from load streaming unit 502, each PE can execute the merge sort operations described above to generate the next output data for their respective output data streams, see Balakrishnan et al., Para. 52); 
notifying each of the determined processing systems of a data subset to sort (provide a notification to the processor array manager to execute merge-sort operations, see Balakrishnan et al., Para. 70); and in response to receiving notification from the determined processing systems that the records in the data subsets have been sorted (The array processor may execute merge-sort operations in the background while the central processor (or an application of the network device) executes other operations on one or more of the input data streams, see Balakrishnan et al., Para. 70).
Balakrishnan et al. does not explicitly teach
dividing the data set into data subsets, each data subset comprising a portion of the records of the data set; merging the sorted data subsets into a sorted data set comprising the records of the data set sorted.
Boehme et al. teaches 
dividing the data set into data subsets, each data subset comprising a portion of the records of the data set (splitting the buffered records into two ordered sequences of groups, each sequence being assigned to a partition, wherein the partition comprises more than one data block of the further data blocks and sorting records of each partition…only require a sort within each zone so that they can be merged with others, see Boehme et al., Para. 45); merging the sorted data subsets into a sorted data set (The rows from these data blocks first have to be sorted into one or more separate sort runs before being merged with the rest of the table…The rows from these data blocks first have to be sorted into one or more separate sort runs before being merged with the rest of the table, see Boehme et al., Para. 108) comprising the records of the data set sorted (splitting the buffered records into two ordered sequences of groups, see Boehme et al., Para. 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Balakrishnan et al., to have dividing the data set into data subsets, each data subset comprising a portion of the records of the data set; merging the sorted data subsets into a sorted data set comprising the records of the data set sorted, as taught by Boehme et al., to improved sort technologies (Boehme et al., Para. 2).
	As to claim 9, Balakrishnan et al. as modified teaches a sort manager processing system of the processing systems performs the operations of the determining processing systems to perform the sorting (the functionality of the PEs and the interconnections between the PEs can be configured for merging and sorting input data streams, see Balakrishnan et al., Para. 19. In response to receiving the input data from load streaming unit 502, each PE can execute the merge sort operations described above to generate the next output data for their respective output data streams, see Balakrishnan et al., Para. 52), dividing the data set into data subsets (splitting the buffered records into two ordered sequences of groups, each sequence being assigned to a partition, wherein the partition comprises more than one data block of the further data blocks and sorting records of each partition…only require a sort within each zone so that they can be merged with others, see Boehme et al., Para. 45), notifying each of the determined processing systems (provide a notification to the processor array manager to execute merge-sort operations, see Balakrishnan et al., Para. 70), and merging the sorted data subsets (The rows from these data blocks first have to be sorted into one or more separate sort runs before being merged with the rest of the table…The rows from these data blocks first have to be sorted into one or more separate sort runs before being merged with the rest of the table, see Boehme et al., Para. 108).	Referring to claim 11, Balakrishnan et al. teaches a system for sorting a data set, comprising:
Balakrishnan et al., Para. 19);
a sort manager processing system (processor, see Balakrishnan et al., Para. 96) executing program code to perform operations, the operations comprising: 
determining processing systems of the plurality of processing systems to perform a sort of records in a data set (the functionality of the PEs and the interconnections between the PEs can be configured for merging and sorting input data streams, see Balakrishnan et al., Para. 19. In response to receiving the input data from load streaming unit 502, each PE can execute the merge sort operations described above to generate the next output data for their respective output data streams, see Balakrishnan et al., Para. 52), which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.
	Referring to claim 16, Balakrishnan et al. teaches a method for sorting a data set with a plurality of processing systems, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (U.S. Pat. Pub. 2016/0124900) in view of Boehme et al. (U.S. Pat. Pub. 2018/0157694) as applied to claims 1, 9, 11 and 16 above, and in further view of Boenig, II et al. (U.S. Pat. Pub. 2018/0129529).
As to claim 2, Balakrishnan et al. as modified does not explicitly teach sending a resource query command to the processing systems to determine available computational resources in the processing systems, wherein the determining processing systems to perform the sort of records comprises determining processing systems responding to the resource query command with indication of available computational resources satisfying an available computational resource threshold.
Boenig, II et al. teaches sending a resource query command to the processing systems to determine available computational resources in the processing systems (polls 202 and saves 202 available computing resources. This information may be useful if a job is initiated but has to be suspended and started again, see Boenig, II et al., Para. 31), wherein the determining processing systems to perform the sort of records comprises determining processing systems responding to the resource query command with indication of available computational resources satisfying an available computational resource threshold (when available computing resources rise above a threshold… same threshold may be used for suspending and resuming a job., see Boenig, II et al., Para. 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Balakrishnan et al. as modified, to have sending a resource query command to the processing systems to determine available computational resources in the processing systems, wherein the determining processing systems to perform the sort of records comprises determining processing systems responding to the resource query command with indication of available computational resources satisfying an available Boenig, II et al., to reduce inefficiencies associated with starting, cancelling, and restarting jobs (Boenig, II et al., Para. 4).
	
Claim 12 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 17 is rejected under the same rationale as stated in the claim 2 rejection.
Claims 3, 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (U.S. Pat. Pub. 2016/0124900) in view of Boehme et al. (U.S. Pat. Pub. 2018/0157694) as applied to claims 1, 9, 11 and 16 above, and in further view of Brueckner et al. (U.S. Pat. Pub. 2016/0078361).
 	As to claim 3, Balakrishnan et al. as modified teaches processing systems receiving the data subset to sort (An array processor can be implemented for merging and sorting multiple input data streams, see Balakrishnan et al., Para. 19, splitting the buffered records into two ordered sequences of groups, each sequence being assigned to a partition, wherein the partition comprises more than one data block of the further data blocks and sorting records of each partition…only require a sort within each zone so that they can be merged with others, see Boehme et al., Para. 45);
notifying the selected processing system of the data subset to sort (provide a notification to the processor array manager to execute merge-sort operations, see Balakrishnan et al., Para. 70).
Balakrishnan et al. as modified does not explicitly teach
in response to determining an unavailable processing system comprising one of the processing systems is no longer available to continue sorting the data subset, selecting a processing system, other than the unavailable processing system, to continue sorting the data subset comprising a partially sorted data subset.
Brueckner et al. teaches in response to determining an unavailable processing system comprising one of the processing systems is no longer available to continue sorting the data subset, selecting a processing system, other than the unavailable processing system, to continue sorting the data subset comprising a partially sorted data subset (redundancy group RGl comprising at least one server S1 in availability container 366A, and at least one server S2 in availability container 366B may be established, such that S1' s MLS-related workload may be failed over to S2 (or vice versa)… a failover server can resume a partially-completed task from the most recent checkpoint instead of having to start over from the beginning, see Brueckner et al., Para. 74, in addition to teaching of sorting data subset from Balakrishnan et al. as modified).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Balakrishnan et al. as modified, to have in response to determining an unavailable processing system comprising one of the processing systems is no longer available to continue sorting the data subset, selecting a processing system, other than the unavailable processing system, to continue sorting the data subset comprising a partially sorted data subset, as taught by Brueckner et al., to provide very high levels of data durability (Brueckner et al., Para. 74).
	As to claim 4, Balakrishnan et al. as modified teaches wherein the data subset that was partially sorted by the unavailable processing system is stored in a shared storage system shared by the processing systems, wherein the selected processing system continues sorting the partially sorted data subset from a point where the unavailable processing system ceased sorting data records in the data subset (the state of a given MLS job may be check-pointed to persistent storage (e.g., at a storage service or a database service of the provider network that is also designed to withstand single-availability-container failures, see Brueckner et al., Para. 74).
Claim 13 is rejected under the same rationale as stated in the claim 3 rejection.
	
Claim 18 is rejected under the same rationale as stated in the claim 3 rejection.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/             Primary Examiner, Art Unit 2168